W. D. Portee, J.,
dissenting:
A license to sell liquors at retail, at a hotel owned by John G. Scouton, was duly granted to Henry McKibbins, who, for a time, continued to exercise the privilege thereby conferred. He, on March 21, 1899, filed in the office of the clerk of the court of quarter sessions a petition to the court, praying for the transfer of the license to another building. On April 3, 1899, a remonstrance, duly sworn to, against the transfer was filed by Scouton, the owner of the licensed hotel. On April 4, 1899, the court acting by the associate judges made an order trans*425ferring the license as prayed for, embodying in the decree this statement, “ The remonstrance filed in this case by the owner cannot be considered by the court, as it was not filed until the day of the hearing in this case.” From this judgment Scouton .appealed and assigns for error the transferring of the license from his hotel building to another place, and second the refusal of the court to consider his remonstrance and grant him a hearing upon the same.
The only question worthy of consideration under the first assignment of error is the sufficiency of the facts, alleged in the application for transfer, to invoke the jurisdiction of the court to transfer the license from one place to another. The jurisdiction of the court to make this transfer is strictly limited to the cases mentioned in the Act of July 15, 1897, P. L. 297, among which is that arising when the owner of the licensed building refuses to extend or renew the lease for the same. The jurisdiction is exceptional, not general. This record does not, in my opinion, present a case which would warrant the court in making the order in question. The petition simply prayed for an order transferring the license, without stating any grounds whatever bringing the proceeding within the limited powers of the court to make the decree. It is true that, after this prayer for transfer, unsupported by reasons, the petition did contain the recitals of fact necessary in an ordinary original application for liquor license. It is contended on behalf of appellee that this was sufficient under the 1st section of the act, which contains this provision: “ Any transfer of license, etc., may be made during the regular term of court, or in chambers during vacation, when the applicant for said transfer shall have presented to the court a petition, setting forth all the facts necessary under existing laws for original applications for liquor licenses.” If this view is to prevail, it is not necessary for the applicant for a transfer to inform the court that he is already licensed or that he desires a transfer for such statements are not necessary in original applications for license. We thus have a judicial proceeding in which the purpose sought to be accomplished and the legislation by which it was authorized does not appear from an examination of the record. If the above recited provision is alone to be considered, then it is not requisite that anytime shall intervene between the filing of the petition and the decree of transfer, for the trans*426fer may be made “ when the applicant shall have presented to the court a petition.” I would hold that the 1st section of the act is to be construed in connection with the 2d section, which enacts that “ application for any such transfer shall be filed in the office of the clerk of the quarter sessions of the proper county ten days before the said petition shall be presented to the court or a judge thereof; and upon expiration of said ten days the clerk of said court of quarter sessions shall certify that the application for said transfer has been on file in his office for the period of time required by the act.” The application for transfer upon which the jurisdiction of the court is founded must be of re,cord ten days before the petition, setting forth in detail the location, accommodations in and ownership of the new house, the names and resources of the new sureties, etc., required by the 1st section of the act, is presented to the court. The petition required by the 1st section need not be filed before it is presented to the court; the application for transfer must be on record for ten days prior to that time. This indicates that the legislature intended that the proceeding should be instituted by an application for transfer in proper form, and that, before the court should be finally required to pass upon the application, it should be fully informed as to the present residence of the applicant, the character of the house to which it was proposed to transfer the license and all the details of fact which are set forth in an original application. There can be no objection to including the application for transfer, with all its necessary jurisdictional averments, and the recital of facts necessary under existing laws for original applications for license, in the same instrument; but both ought to appear in the record. When the jurisdiction of the court is by statute limited and made dependent upon a definite condition, the burden is upon him who invokes the jurisdiction to aver the existence of the condition: Spencer v. Jennings, 114 Pa. 618; Torrance v. Torrance, 53 Pa. 505.
The second, third and fourth specifications of error relate to the refusal of the court below to consider the remonstrance of the owner of the then licensed building, which had been filed and was a part of the record at the time of the hearing. A license to sell liquor is for the house and the accommodation of the public, as well as to the licensee. It is very clear that the *427owner of tbe building has an interest which entitles him to be heard. This right has been recognized in the case of Umholtz’s License, 191 Pa. 177. In the present case the record shows no notice of the application to the owner of the premises or any other person. There is no suggestion that there was any rule of court which regulated the manner and time of filing remonstrances. The remonstrance did not seek delay, it was before the court and it was entitled to consideration. If, after such consideration, the court had determined the facts against the remonstrant, that conclusion would not have been reviewable : Donoghue’s License, 5 Pa. Superior Ct. 1; Doylestown Distilling Company’s License, 6 Pa. Superior Ct. 87. The court made a formal order declining to consider the remonstrance, upon the ground that it had not been filed until the day of the hearing. There was no statutory requirement that it be filed at an earlier date, and the court had made no attempt by standing rule to impose reasonable restrictions as to the time within which such filing must take place. The refusal to consider the remonstrance was not an exercise of a judicial discretion, but an arbitrary turning out of court of a party who had the right to be heard. We have nothing to do with the merits of this controversy, it may be that this license ought to be transferred; but the forms of law should be observed.
I would reverse the judgment.
Beeber, J., concurs in this dissenting opinion.